DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reversible mechanical coupling system adapted to allow the quick, stable and reversible coupling of a corresponding covering panel made of any one material” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claims 1-19 and 21, the limitation “adapted for the quick installation of a bathroom” includes the relative term “quick” in the preamble which is a relative term and renders the claim indefinite. The term “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what timeframe the Applicant considers to be “quick” as the term is subjective and any given timeframe may be ‘quick’ to some and ‘slow’ to others. Further, without a defined timeline, it is unclear what the Applicant considers to be “quick.”
Re. claim 1, claim 1 recites the limitation "… to be connected with the relative water connections arranged on the overlying modules …" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Re. claim 1, claim 1 recites the limitation "… to rotate with respect to the horizontal plane …" in lines 47-48.  There is insufficient antecedent basis for this limitation in the claim.
Re. claim 1, it is unclear what the “necessary preformed electrical, hydraulic and drain systems, ready for connecting between the modules and the pre-existing wall or the floor of the building in which said bathroom is installed” as those connections are not further defined. As a result, it is not clear what electrical, hydraulic and drain systems are required by the claim.
Claims 2-19 and 21 are further indefinite due to their dependency on the limitations of claim 1.
Re. claim 2, the limitation “… a ceiling module, adapted to be installed above said upper module or above said shower module so as to close the space of the bathroom attained by means of said kit …” is indefinite as the kit as previously claimed is not readily adaptable to be closed as the kit provides not walls. As such, it is unclear how the ceiling module of claim 2 could ‘close the space’ as claimed. As a result, the claim is indefinite.
Claims 13, 19, and 21 are further indefinite due to their dependency on the limitations of claim 2.
Re. claim 6, the claim limitation “reversible mechanical coupling system adapted to allow the quick, stable and reversible coupling of a corresponding covering panel 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The term “useful information” in claim 10 is a relative term which renders the claim indefinite. The term “useful information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without a clear definition of what is ‘useful’ it is unclear what information is covered by the limitation.
Re. claim 16, the limitation “arranging a hydraulic and electrical system” reads as a method step in a kit claim. As such it is unclear when infringement of the claim will occur. (i.e. does infringement occur during the method of manufacture of the kit, or is the claim intended to only cover the completed kit). As a result the claim is indefinite. See MPEP 2173.05(p)(II).
Re. claim 19, the limitation “… said bathroom is hermetic… “ is indefinite as there is no disclosed structure of the kit the is capable of forming a hermetic bathroom. The Specification provides that the kit can comprise hermetic seals between the modules and that the kit can have walls, but there is not combination of disclosed structures that is capable of forming an entire hermetic bathroom as claimed. As such, the scope of the claim is indefinite.
Claim 21 recites the limitation "the connection between all the walls and the modules" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-19 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was the combination of stackable modules, each having the combination of claimed features.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fiat (GB 2,003,955, Applicant Provided) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a prefabricated modular kit, reversibly assemblable at a pre-existing wall or by means of a self-standing installation, said kit comprising: a lower module provided with a from surface on which at least the following is installed; an extractable toilet bowl; a container integrated in the volume of said lower module and accessible by means of a common doo, reversibly installable above said lower module, in an axially aligned or non-aligned position, at which at least one sink surface is installed, of overturnable type or hidden bellows type, adapted to take on a first closed 
Fiat further discloses a container with a door having a mirror on it. These however, are mounted in the above "further" module, not in an upper module separate to the "further" module having the sink surface. Finally, Fiat further discloses a shower. Also the shower is mounted in the above "further" module, not in a shower module separate to the "further" module having the sink surface, nor above the upper module, nor having a pivoting shower arm.
Togni (US 4,142,255) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a combination of a lower and intermediate module, incorporating therein a toilet bowl, a toilet bidet and a wash basin.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754